WARD, Judge,
concurs.
I concur with the majority’s opinion that the Union is not entitled to a dissolution of the injunction as a matter of law without a showing that continued enforcement of the injunction is needless. American Cyan-amid Co. v. Roberts, La.App., 180 So.2d 810 (4th Cir.1965). Because neither the Union nor Amax has a vested right to an injunction, there must be a balancing between the Union’s right to freedom of expression and Amax’s right to conduct its business free of undue interference by Union, pending resolution of a labor dispute. As the basis for continuing an injunction is a question of fact, both parties are entitled to be heard by the Trial Court with neither side entitled to a greater voice in the disposition of the injunction. The Trial Judge was persuaded there were reasons for denying the Union’s dissolution request and properly applied the Tenneco, supra, ruling. He did not abuse his discretion.